Detail Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment filed on 02/25/2022.
3.	Claims 1-6, 8-14, and 16-17 are pending.
Response to Arguments
4.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6, 8-11, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Traub et al (US 20120278321 A1) in view of  Leshem et al (US 5,870,559 ).
 
 	Traub is directed to visualization of concepts within a collection of information.
 	Leshem is directed to software system and associated methods for facilitating the analysis and management of web sites


As per claim 1, Traub discloses a computer system comprising: one or more computer readable storage mediums having program instructions embodied thereon; and one or more processors configured to execute the program instructions ([0036] FIG. 23 is a block diagram of a representative information retrieval system in which the subject matter herein may be implemented, comprising a data processing system, also see [0052]) to cause the computer system to:
access user interaction data comprising indications of user interactions with content items and user transitions between content items ([0315] In one example, the navigation operations can provide for computer implemented interactive query refinement for locating and retrieving data from the one or more collections of information.  Navigation operations can be executed by the information retrieval system to access sets of materials having, in some embodiments, any of the facets selected in a user interface. In other embodiments, the information retrieval system accesses sets of materials having all of the facets selected in a user interface). 
determine, based at least in part on the user interaction data, a plurality of groups of content items, wherein each of the groups of content items comprises a respective one or more content items related by subject matter of the one or more content items ([0150] The analysis of the result of the interaction, at step 204, may include another process, for example, process 230 FIG. 2B, wherein a candidate identifying characteristic is determined for elements of a set of results, at 232. The determination of a candidate identifying characteristic may be based on review of all possible information associated with the interaction between an entity and a collection of information. In one example, the interaction comprises queries executed against a database (collection of information). The content of the query may determine the identifying characteristic(s) employed during, for example, process 200, for generating a measurement of distinctiveness of a result obtained from user interaction with a collection of information. The context in which the query was executed may also be a factor in determining identifying characteristics.
generate, based at least in part on the user interaction data, user interface data useable to render a user interface [0360] In some embodiments, the analysis engine is configured to return results from a collection responsive to queries and/or navigation selections received from a user interface (e.g., 3514). In one embodiment, analysis engine 3502 generates results that can be rendered on a host computer 3512 in a user interface 3514 by a user interface engine 3506. The user interface engine can be configured to generate instructions that when executed by a host computer cause the host computer to render the user interface, also see  [0314 and 0365]) including at least: 
a plurality of graph nodes each representing respective groups of content items with which one or more users have interacted as determined from the user interaction data ([0318] In one embodiment, an analysis engine is configured to identify the transformation characteristic and define the attribute space associated with the data sharing that characteristic (e.g., at 2904 and 2906). Once the attribute space is defined, a distance metric can be generated to quantify the similarity of members within the attribute space at 2908. Each member in the attribute space can be represented graphically as a node in graph. In one embodiment, a node in the attribute space can include facet values used to describe documents containing the transformation characteristic.  Also see [0312, 0325 and 0394]) and
 a plurality of graph edges each representing user transitions between groups of content items as determined from the user interaction data, wherein each of the graph edges connecting respective graph nodes represents aggregated user transitions between any content items of respective groups of content items; [0365] In some embodiments, the visualization engine is configured to generate a computer model of the nodes and edges from data determined by an analysis engine. In some examples, the visualization engine can be configured to communicate the computer model to a user interface engine for generating the display of the model. Also see [0332]); and
determine locations of the plurality of graph nodes in the user interface with respect to locations of others of the plurality of graph nodes in the user interface based at least in part on the user interaction data associated with at least one of: the plurality of graph nodes, or the plurality of graph edges. [0394] In another aspect, the visualization engine 3504 can be configured to generate data used by the interface engine 3506 to render a navigable structure in a computer display. In one example, the navigable structure can include a graph of nodes and respective positions calculated by the visualization engine. In some embodiments, the nodes can be defined based on attributes of documents stored in a collection or any subset of the documents. In other embodiments, each of the nodes can be defined based on sets of documents and/or associated attributes. In yet other embodiments, the nodes can include any query, queries, or query terms performed on the collection and/or any navigation operations used to navigate through elements of data stored in the collection. Also see 0323]).
Traub further discloses, in some embodiments, modification to the displayed graph 3000 can be accomplished through a user interface displayed in conjunction and/or outside of graph 3000. For example, a user interface can accept user selections that identify specific portions of the display, highlight characteristics of the display, filter the display, and/or cause the system to execute a transition and display of another set of materials.  Furthermore, [0384] in some settings, the user interface engine is configured to display selectable facets in a user interface displayed on a host computer system. Also see [0387].
Although Traub discloses  a user interface displayed in conjunction and/or outside of graph 3000, but Traub still falls short to disclose “as the graph is displayed to the user, receive a user input from the user comprising an interactive adjustment to an edge display threshold from a first threshold value to a second threshold value; and in response to receiving the user input, and as the graph is displayed to the user: dynamically determine, for each particular graph edge of the plurality of graph edges, whether the user interaction data associated with the particular graph edge indicates more or fewer aggregated user transitions than the first and second threshold values; for each particular graph edge of the plurality of graph edges, in response to determining the user interaction data associated with the particular graph edge indicates more or fewer aggregated user transitions than the first and second threshold values, dynamically update the graph of the user interface to include or not include the particular graph edge."

Leshem, on the hand, discloses during graph presentation (see at least Fig. 19)   displaying “interactive adjustment” , i.e.,  Action Tracker interface. Leshem further discloses receive a user input from the user comprising an interactive adjustment to an edge display threshold from a first threshold value to a second threshold value (i.e.  the user would be able to interact the Tracker and select any or more of the color boxes of links/edges to the number of  links/edges hits desired; FIG. 19 illustrates the general display format used by the Action Tracker plug-in to display activity levels on the links of a site. As illustrated by the screen display, the links between URLs are displayed using a color-coding scheme which allows the user to associate different link colors (and URL icon colors) with different relative levels of user activity. As generally illustrated by the color legend, three distinct colors are used to represent three (respective) adjacent ranges of user activity. See column 29, lines 1-43.
Leshem  further discloses “in response to receiving the user input, and as the graph is displayed to the user: dynamically determine, for each particular graph edge of the plurality of graph edges, whether the user interaction data associated with the particular graph edge indicates more or fewer aggregated user transitions than the first and second threshold values;”  With further reference to FIG. 19, a slide control 240 allows the user to adjust the "hits" 
Leshem  further discloses  “for each particular graph edge of the plurality of graph edges, in response to determining the user interaction data associated with the particular graph edge indicates more or fewer aggregated user transitions than the first and second threshold values, dynamically update the graph of the user interface to include or not include the particular graph edge.” With further reference to FIG. 19, a slide control 240 allows the user to adjust the "hits" thresholds corresponding to each of the three colors. By clicking and dragging the slide control, the user can vary the number of displayed links in a controllable manner to reveal different levels of user (visitor) activity. This feature is particularly useful for identifying congested links, which can be remedied by the addition of appropriate data redundancies. FIG. 20 illustrates the general process used by the Action Tracker plug-in to detect the link activity data (number of hits per link) from the log file. The displayed flow chart assumes that the log file has already been retrieved, and that the attribute "hits" has been defined for each link (Edge object) of the Site Graph and set to zero. As illustrated by the flow chart, the general decision process is applied line-by-line to the log file (each line representing an access to a URL) until all of the lines have been processed. With reference to blocks 250 and 252, each time a new line of the log file is ready, it is initially determined whether or not the log file reflects a previous access by the user to the Web site. This determination is made by searching for other entries within the log file which have the same user identifier (e.g., IP address) and an earlier date/time stamp. column 29, lines 1-43.  
Leshem and Traub are analogous art because they are from the same field of endeavor, graph/visualization for information content.  

Therefore, it would have been obvious to combine Leshem with Traub to obtain the invention as specified in claim 1
As per claim 2,  Traub in view of Leshem further discloses that the one or more processors are further configured to execute the program instructions to further cause the computer system to: calculate respective forces associated with plurality of graph nodes of the plurality of graph nodes based at least in part on respective numbers of users interacting with groups of content items represented by the respective plurality of graph nodes, wherein the locations of the plurality of graph nodes are determined based at least in part on the forces associated with the plurality of graph nodes (Traub, [0324] A variety of computer models can be used to determine a spring force approximation of the graph of nodes and edges. In some models connected nodes are modeled with springs having greater strength than nodes that are unconnected. In some models even unconnected nodes are given spring connections to other nodes, and the visualization engine is configured to determine the minimum energy position within the model. In another example, the visualization engine can be configured to render a three dimensional view of the nodes, edge, and distances. Also see pars. 0323 and 0348).
 
As per claim 3,  Traub in view of Leshem further discloses that the one or more processors are further configured to execute the program instructions to further cause the computer system to: calculate respective forces associated with plurality of graph edges of the Traub, [0324] A variety of computer models can be used to determine a spring force approximation of the graph of nodes and edges. In some models connected nodes are modeled with springs having greater strength than nodes that are unconnected. In some models even unconnected nodes are given spring connections to other nodes, and the visualization engine is configured to determine the minimum energy position within the model. In another example, the visualization engine can be configured to render a three dimensional view of the nodes, edge, and distances. Also see pars. 0323 and 0348).

As per claim 6, Traub in view of Leshem further discloses that wherein at least one of the forces associated with the plurality of graph nodes or the forces associated with the plurality of graph edges are adjustable by an operator (Traub, [0403] According to one embodiment, as a set of materials accessed by the information system changes, the corresponding concept graph of nodes and edges can change. New nodes can be rendered within the display and existing nodes can be removed. Edges can be drawn and erased from the display as the navigable visualization transitions from a first set of nodes and edges to another set of nodes and edges. Par. 0347).

As per claim 8, Traub in view of Leshem further discloses that the plurality of graph nodes and the plurality of graph edges are individually selectable by an operator of the computer system, and wherein, in response to selection of at least one of the plurality of graph nodes or the plurality of graph edges, the one or more processors are further configured to execute the program instructions to further cause the computer system to update the user (Traub, [0404] In one embodiment, the user interface can be configured to accept user selection of concepts, documents, objects, object facets, facet categories, etc., within the graphical display. The visualization engine can be configured to modify and/or highlight the graphical display based on selections within the user interface. Traub further discloses wherein modifying the graphical model responsive to the selection of the members comprises generating a second graphical model having nodes for each member of the attribute space, wherein the display distance between each node is based on the similarity between a selected node and the members of the attribute space (claim 15). Also see Pars. 0320 and 0333).
As per claims 9-11, 14, and 16, these method claims are also rejected under the same rational and/or citations given to the system claims 1-3, 6 and 8.
As per claim 17, this storage medium claim is also rejected under the same rational and/or citations given to system claim 1.

6.	Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Traub et al in view of Leshem and Nitta et al (US 2006/0235658).
 
As per claim 4,   although Traub in view of Leshem clearly discloses a spring layout system wherein a variety of computer models that can be used to determine a spring force approximation of the graph of nodes and edges [Traub, 0324], but Traub in view of Leshem falls short to state the forces associated with each of the plurality of graph nodes are repulsive forces. 
Nitta, on the other hand, clearly stated this force as repulsive force. Nitta discloses a spring layout system executed to nodes [Nitta, 0072] . The “repulsive force" is a force generated 
Traub in view of Leshem and Nitta are analogous art because they are from the same field of endeavor, graph/visualization using spring layout system.
At the time of the effective filling date, it would have been obvious to a person of ordinary skill in the art to combine the repulsive force of Nitta with the spring layout system of Traub in view of Leshem.    
The suggestion /motivation for doing so would have been that the repulsive force enables the nodes to be apart from each other and not to be overlapped with each other (Nitta, Par. 0105].  
Therefore, it would have been obvious to combine Traub in view of Leshem with Nitta to obtain the invention as specified in claim 4.

  As per method claim 12, this claim is rejected under the same rational and citations given to system claim 4.

As per claim 5,  although Traub in view of Leshem clearly discloses a spring layout system wherein a variety of computer models that can be used to determine a spring force approximation of the graph of nodes and edges [Traub,0324], but Traub falls short to state the forces associated with  the plurality of graph edges are contractive forces.
 Nitta, on the other hand, clearly stated this force as repulsive force. Nitta discloses a spring layout system executed to nodes [Nitta, 0072]. Nitta further discloses an attractive force calculation unit (an attractive force calculation step) of calculating an attractive force generated between the nodes connected to each other by the edges;  see at least Nitta,  Abstract, Pars. 0019, 0020 and 0072.

At the time of the effective filling date, it would have been obvious to a person of ordinary skill in the art to combine the repulsive force of Nitta with the spring layout system of Traub in view of Leshem.    
The suggestion /motivation for doing so would have been that the attractive force enables the nodes connected to each other by edges to be closer to each other. If the nodes are closer to each other by the predetermined distance or more, the attractive force is zero [Nitta, 0105].
Therefore, it would have been obvious to combine Traub in view of Leshem with Nitta to obtain the invention as specified in claim 5.

As per method claim 13, this claim is rejected under the same rational and citations given to system claim 5.


CONCLUSION

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
20140245163 A1 is directed to SYSTEM AND METHODS FOR NAVIGATING SOCIAL NETWORKS.
US 20090164431 A1 is directed to  Analysis, Inference, and Visualization of Social Networks
US 20060106847 A1 is directed to method and apparatus for selecting, analyzing, and visualizing related database records as a network.



8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /TADESSE HAILU/ Primary Examiner, Art Unit 2173